Exhibit 10.3
 
NOTE CANCELLATION AND CONVERTIBLE NOTE AGREEMENT
 
This NOTE CANCELLATION AND CONVERTIBLE NOTE AGREEMENT (this "Agreement"), dated
as of November 15, 2012 (the “Effective Date”), among The Wiki Group, Inc., a
Delaware corporation (the “Company”), and Robert S. Pearson or his registered
assigns (the “Holder” and together with the Company, the “Parties” and each, a
“Party”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings set for in the Convertible Note Purchase Agreement, dated as
of October 31, 2012, and its attachments thereto (the “Note Purchase
Agreement”).
 
WHEREAS, the Company and the Holders entered into certain promissory notes
listed on Schedule A attached hereto (the “Original Notes”).
 
WHEREAS, the Parties hereto desire to cancel the Original Notes and the
remaining principal amount plus any accrued but unpaid interest thereunder and
enter into a new convertible note (the “New Note”) on the same terms as the
Convertible Notes, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 promulgated thereunder.
 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.           Notes
 
(a)           Note Cancellation. As of the Effective Date, the Original Notes
shall be canceled and the Company and the Holder shall waive all rights and
obligations connected to the Original Notes (the “Cancellation”).
 
(b)           Issuance of the New Note.  In reliance upon the representations,
warranties, and covenants of the Parties set forth herein, the Company agrees to
issue and deliver to the Holder, and the Holder agrees to accept the issuance of
the New Note in the Remaining Balance of __________ ($_________) in exchange for
the Cancellation.
 
(c)           Terms of the New Note.  The terms and conditions of the New Note
are set forth in the Convertible Note attached hereto as Exhibit A.
 
2.           Authority.  The Holder and the Company has the power and authority
to enter into and to consummate this Agreement and otherwise to carry out its
obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Holder as follows.
 
(a)           Authorization
 
(i)           Corporate Actions.  All corporate and legal action on the part of
the Company, and its officers, directors and stockholders, necessary for the
execution and delivery of this Agreement, and the issuance of the New Note and
the performance of the Company’s obligations hereunder and under the New Note,
have been taken.
 
(ii)          Valid Issuance.  The New Note and any shares of the Company’s
common stock, par value $0.001 per share (the “Shares”), issued upon conversion
of this New Note (collectively, the “Securities”), subject to Sections 1.3 and
5.2 of the Note Purchase Agreement, when issued in compliance with the
provisions of this Agreement, the New Note, the Note Purchase Agreement or the
terms of the Shares, as the case may be, will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein, and as may be required by
future changes in such laws.
 
4.           Representations and Warranties of the Holder. The Holder hereby
represents and warrants to the Company as follows.
 
(a)           Acquisition for Investment.  The Holder is acquiring the
Securities solely for its own account for the purpose of investment and not with
a view to or for sale in connection with distribution. The Holder does not have
a present intention to sell the Securities, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of the
Securities to or through any person or entity. The Holder acknowledges that it
is able to bear the financial risks associated with an investment in the
Securities and that it has been given full access to such records of the Company
and the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
(b)           Information on Holder.  Holder is, and will be on the Closing
Date, an “accredited investor,” as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable such Holder
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Holder has
the authority and is duly and legally qualified to purchase and own the
Shares.  Such Holder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on the signature page hereto regarding such Holder is accurate.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Opportunities for Additional Information.  The Holder acknowledges
that such Holder has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Holder’s personal knowledge of the
Company’s affairs, such Holder has asked such questions and received answers to
the full satisfaction of such Holder, and such Holder desires to invest in the
Company.
 
(d)           No General Solicitation.  The Holder acknowledges that the
Securities were not offered to such Holder by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Holder was invited by any of the foregoing means of communications.
 
(e)           Rule 144.  The Holder understands that the New Note may not be
offered for sale, sold, assigned or transferred.  The Shares may not be offered
for sale, sold, assigned or transferred unless such Shares are registered under
the Securities Act or an exemption from registration is available.  The Holder
acknowledges that such Holder is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances.
 
(f)           Legends.  The Holder hereby agrees with the Company that the
Securities will bear the following legend or one that is substantially similar
to the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit of affect
any of the provisions hereof.
 
6.           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated in this Agreement are fulfilled to the extent
possible.
 
7.           Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
Agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
8.           Entire Agreement; Third Party Beneficiaries. This Agreement, (a)
constitute the entire Agreement and supersede all prior Agreements and
understandings, both written and oral, among the Parties with respect to the
transactions contemplated herein and (b) are not intended to confer upon any
person other than the Parties any rights or remedies.
 
9.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
10.         Assignment.  Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties.  Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.


[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
THE WIKI GROUP, INC., the Company
 
 
By: /s/ Edward DeFeudis
Name: Edward DeFeudis
Title: President, Chief Executive Officer, Chief Financial Officer

 

 
HOLDER
 
By: /s/ Robert Pearson
Name: Robert Pearson



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONVERTIBLE NOTE
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
 
 
 

--------------------------------------------------------------------------------

 